508 So.2d 451 (1987)
Adolfo J. EXPOSITO, Appellant,
v.
STATE of Florida, DEPARTMENT OF BUSINESS REGULATION, DIVISION OF PARI-MUTUEL WAGERING, Appellee.
No. 86-2870.
District Court of Appeal of Florida, Third District.
May 26, 1987.
Rehearing Denied June 30, 1987.
*452 Norman Rose, Fort Lauderdale, Cathy Jackson Lerman, Fort Lauderdale, for appellant.
Robert B. Beitler, Tallahassee, Staff Atty., for appellee.
Before DANIEL S. PEARSON, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Adolfo J. Exposito appeals from an order of the Department of Business Regulation, Division of Pari-Mutuel Wagering, denying Exposito's petition for reinstatement of his horse trainer's license and pari-mutuel patronage privileges. We affirm the Division's order based upon the undisputed fact that Exposito had not, at the time of the hearing on his petition or this appeal, satisfied a disciplinary fine imposed on July 24, 1980.[1]
Our disposition of Exposito's appeal on this ground makes it unnecessary for us to address the merits of his argument that the hearing officer relied solely upon an improper reason, i.e., Exposito's alleged lack of remorse for his prior conduct, in denying the reinstatement of Exposito's license. However, in order to guide the Division in its consideration of future petitions for license reinstatement, we remind the Division that a party may not be penalized for lack of "remorse" where he has a legitimate right to maintain his innocence. Cf. State v. Mischler, 488 So.2d 523 (Fla. 1986) (defendant's lack of remorse could not support upward departure sentence where defendant claimed she was innocent of charged offense); Watkins v. State, 498 So.2d 576 (Fla. 3d DCA 1986) (defendant's lack of remorse insufficient reason for departure sentence where defendant merely exercised constitutional right by asserting innocence). But see Florida Bar v. Mickens, 505 So.2d 1319 (Fla. 1987) (respondent's lack of remorse and statement that he would persist in unauthorized practice of law supported referee's recommended disciplinary action).
Affirmed.
NOTES
[1]  This disciplinary fine was the first in a series of sanctions invoked against Exposito for three separate incidents culminating in the revocation of his trainer's license.